Gilbert, J.
1. The bill of exceptions in this case was certified on the third day of February, 1922, and the transcript of the record was filed in this court on February 20, 1922. On March 20, 1922, a supplemental certificate of the judge, dated March 18, 1922, was filed in this court, in which the court certified that a portion of the brief of evidence duly approved and made a part of the record at the time of the hearing of the motion for a new trial was incorrect, and that the statement as contained in an affidavit accompanying the supplemental certificate was the true and correct statement of the evidence had on the trial in that respect. Counsel for defendant in error suggested a diminution of the record accordingly. Reid, that when the judge of the superior court has signed a certificate to a bill of exceptions, he has exhausted his power in that regard, and cannot add a supplemental certificate explaining or changing the first. Minhinnett v. State, 106 Ga. 141 (32 S. E. 19) ; Reynolds Banking Co. v. Beeland, 142 Ga. 242 (82 S. E. 662) ; Consolidated Naval Stores Co. v. MePhatter, 147 Ga. 797 (35 S. E. 686); Cartledge v. Ashford, 148 Ga. 589 (2) (97 S. E. 521).
2. One ground of the motion for a new trial is based on the failure of the State to prove the venue. After a careful examination of the evidence we find this ground is well taken; in fact it is conceded in the brief of the attorney-general. Proof of the venue being essential to confer jurisdiction on the trial court, it was error to overrule the motion for a new trial.

Judgment reversed.


All the Justices ooneur.